Exhibit 10.23

LIMITED RECOURSE GUARANTY
This LIMITED RECOURSE GUARANTY ("Guaranty") is executed effective as of
September 10, 2014, by BROOKFIELD DTLA HOLDINGS LLC, a Delaware limited
liability company ("Guarantor"), for the benefit of COMPASS BANK, an Alabama
banking corporation, as lender, and as Administrative Agent (the "Administrative
Agent") for itself and those other Lenders as defined in the Loan Agreement (as
defined herein) (together with their successors and assigns, collectively,
"Lender" and "Lenders").
RECITALS:
A. Lender has entered into a Loan Agreement ("Loan Agreement") of even date
herewith, with BOP FIGAT7TH LLC, a Delaware limited liability company (herein
"Borrower"), pursuant to which Borrower has executed that certain Promissory
Note or those Promissory Notes of even date with the Loan Agreement payable to
the order of the Lender in the aggregate original principal amount of
THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000.00) (together with all
renewals, modifications, increases and extensions thereof, the "Note") under
which Borrower has become indebted, and may from time to time be further
indebted, to Lender with respect to a loan ("Loan") which is secured by the
liens and security interests of that certain Deed of Trust, Assignment of Leases
and Rents, Security Agreement and Fixture Filing ("Lien Instrument") of even
date herewith, and further evidenced governed by other instruments and documents
executed in connection with the Loan including, without limitation, that certain
Environmental Liabilities Agreement ("Environmental Liabilities Agreement") of
even date herewith executed by Borrower and Guarantor for the benefit of Lender
and any Interest Rate Protection Agreement (Compass) (collectively, "Loan
Documents"). Capitalized terms not defined herein shall have the definition
ascribed to them in the Loan Agreement; and
B. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment to Lender of the
Guaranteed Debt (as herein defined); and
C. Borrower and Lender, or an affiliate of Lender may from time to time enter
into an Interest Rate Protection Agreement (Compass); and
NOW, THEREFORE, as an inducement to Lender to enter into the Loan Agreement and
to make the Loan to Borrower as described therein, and to extend such additional
credit as Lender may from time to time agree to extend, and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
ARTICLE I


NATURE AND SCOPE OF GUARANTY


1.1    Guaranty of Obligation. Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the "Guaranteed Debt" (as herein defined) as and when the same shall be due
and payable, whether by lapse of time, by acceleration of maturity or otherwise.
Guarantor hereby irrevocably and unconditionally covenants and agrees that it is
liable for the Guaranteed Debt as a primary obligor. It is further agreed and
understood that the liability of Guarantor described in this Guaranty shall only
be reduced by: (a) direct payments by Guarantor or Borrower; (b) by those
amounts contained in the Lockbox Account that are applied by Administrative
Agent in accordance with the terms and conditions of the Loan Agreement which
shall reduce that portion of the Guaranteed Debt comprised by Carry Obligations
and (c) payments from third parties other than foreclosure proceeds in the event
that any of Administrative Agent, Lender or any affiliate thereof is the
successful purchaser at such applicable foreclosure sale.


1.2    Definition of Guaranteed Debt. As used herein, the term "Guaranteed Debt"
means all of the following: (a) the payment of the lesser of (x) twenty-five
percent (25%) of the Outstanding Principal Balance, from time to time and (y)
$8,250,000.00 (i.e., 25% of $35,000,000.00); (b) one hundred percent (100%) of
the payment and performance of the Recourse Obligations; (c) one hundred percent
(100%) of the payment and performance of the Leasing Expenses Obligations; and
(d) one hundred percent (100%) of the payment and performance of the Carry
Obligations.

LIMITED RECOURSE GUARANTY – PAGE 1

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, no person that does not qualify
as an Eligible Contract Participant (as defined in the Commodity Exchange Act,
as amended) shall be a guarantor of, or deemed a party to, any Swap (as defined
in 7 U.S.C. § 1a(47), as amended) with Lender entered into or modified on or
after the effective date hereof. Such exclusion shall have no effect on any
other obligations of any such person under this Guaranty.
1.3    Nature of Guaranty. This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection. This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Debt arising or created after any attempted revocation
by Guarantor and after (if Guarantor is a natural person) Guarantor's death (in
which event this Guaranty shall be binding upon Guarantor's estate and
Guarantor's legal representatives and heirs). Subject to Section 1.1, the fact
that at any time or from time to time the Guaranteed Debt may be increased,
reduced or paid in full shall not release, discharge or reduce the obligation of
Guarantor to Lender with respect to indebtedness or obligations of Borrower
thereafter incurred (or other Guaranteed Debt thereafter arising) under the Note
or otherwise. This Guaranty may be enforced by Administrative Agent and any
subsequent holder of the Guaranteed Debt and shall not be discharged by the
assignment or negotiation of all or part of the Guaranteed Debt.


1.4    Guaranteed Debt Not Reduced by Offset. The Guaranteed Debt and the
liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, or any other party, against Lender or
against payment of the Guaranteed Debt, whether such offset, claim or defense
arises in connection with the Guaranteed Debt (or the transactions creating the
Guaranteed Debt) or otherwise.


1.5    Payment by Guarantor. If all or any part of the Guaranteed Debt shall not
be punctually paid when due, whether at maturity or earlier by acceleration or
otherwise, Guarantor shall, immediately upon written demand by Administrative
Agent, and without presentment, protest, notice of protest, notice of
non‑payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, pay in lawful
money of the United States of America, the amount due on the Guaranteed Debt to
Administrative Agent at Administrative Agent's address as set forth herein. Such
written demand(s) may be made at any time coincident with or after the time for
payment of all or part of the Guaranteed Debt, and may be made from time to time
with respect to the same or different items of Guaranteed Debt. Such written
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.


1.6    No Duty to Pursue Others. It shall not be necessary for Lender (and
Guarantor hereby waives any rights which Guarantor may have to require Lender),
in order to enforce such payment by Guarantor, first to (i) institute suit or
exhaust its remedies against Borrower or others liable on the Guaranteed Debt or
any other person, (ii) enforce Lender's rights against any collateral which
shall ever have been given to secure the Guaranteed Debt, (iii) enforce Lender's
rights against any other guarantors of the Guaranteed Debt, (iv) join Borrower
or any others liable on the Guaranteed Debt in any action seeking to enforce
this Guaranty, (v) exhaust any remedies available to Lender against any
collateral which shall ever have been given to secure the Guaranteed Debt, or
(vi) resort to any other means of obtaining payment of the Guaranteed Debt.
Lender shall not be required to mitigate damages or take any other action to
reduce, collect or enforce the Guaranteed Debt.


1.7    Waivers. Guarantor acknowledges that Guarantor has reviewed all of the
provisions of the Loan Documents, and hereby waives notice of (i) any loans or
advances made by Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any
amendment or extension of the Note or of any other Loan Documents, (iv) the
execution and delivery by Borrower and Lender of any other loan or credit
agreement or of Borrower's execution and delivery of any promissory notes or
other documents arising under the Loan Documents or in connection with the
Mortgaged Property; (v) the occurrence of any breach by Borrower or Event of
Default, (vi) Lender's transfer or disposition of the Guaranteed Debt, or any
part thereof, (vii) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Debt, (viii) protest, proof of
non‑payment or default by Borrower, or (ix) any other action at any time taken
or omitted by Lender, and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Debt and the
obligations hereby guaranteed. Without limiting the generality of the foregoing
or any other provision hereof, Guarantor hereby expressly waives the provisions
of: (i) Sections 43.001-005 of the Tex. Civ. Prac. & Rem. Code, as amended;
(ii) Section 17.001 of the Texas Civil Practice and Remedies

LIMITED RECOURSE GUARANTY – PAGE 2

--------------------------------------------------------------------------------



Code, as amended; (iii) Rule 31 of the Texas Rules of Civil Procedure, as
amended; (iv) all rights, remedies, claims and defenses based upon or related to
Sections 51.003, 51.004 and 51.005 of the Texas Property Code to the extent the
same pertains or may pertain to any enforcement of this Guaranty, as amended and
(v) all other suretyship defenses to the extent such laws are applicable to this
Guaranty or the agreements, covenants, or obligations of Guarantor hereunder.
The parties intend that Guarantor shall not be considered a "debtor" as defined
in Tex. Bus. & Com. Code Ann., as amended.


1.8    Payment of Expenses. In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, promptly upon
written demand by Administrative Agent, pay Administrative Agent all costs and
expenses (including court costs and reasonable third-party attorneys' fees)
actually incurred by Administrative Agent in the enforcement hereof or the
preservation of Lender's rights hereunder. The covenant contained in this
Section shall survive the payment of the Guaranteed Debt.


1.9    Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Debt, as set forth herein, any prior release or discharge from the
terms of this Guaranty given to Guarantor by Lender shall be without effect, and
this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor's obligations hereunder shall not be
discharged except by Guarantor's performance of such obligations and then only
to the extent of such performance.


1.10    Subrogation. Upon payment to Administrative Agent in full of the
Guaranteed Debt by Guarantor, Administrative Agent shall not contest the
subrogation of Guarantor to the rights of Lender under the Loan Documents,
provided, however, that Guarantor's rights under such subrogation shall be and
remain subordinate and inferior to the rights of Lender under the Loan Documents
until and unless all amounts due Lender by Borrower under the Loan Documents
shall be paid in full.


1.11    Borrower. The term "Borrower" as used herein shall include any new or
successor corporation, association, partnership (general or limited), joint
venture, trust or other individual or organization formed as a result of any
merger, reorganization, sale, transfer, devise, gift or bequest of Borrower or
any interest in Borrower.


1.12    Multiple Guarantors. If (i) this Guaranty is executed by more than one
party constituting Guarantor, it is specifically agreed that Administrative
Agent may enforce the provisions hereof with respect to one or more of such
parties constituting Guarantor without seeking to enforce the same as to all or
any such parties; or (ii) one or more additional guaranty agreements ("Other
Guaranties") are executed by one or more additional guarantors ("Other
Guarantors"), which guaranty, in whole or in part, any of the indebtedness or
obligations evidenced by the Loan Documents, it is specifically agreed that
Administrative Agent may enforce the provisions of this Guaranty or of the Other
Guaranties with respect to one or more of the parties constituting Guarantor
and/or one or more of the Other Guarantors under the Other Guaranties without
seeking to enforce the provisions of this Guaranty or the Other Guaranties as to
all or any of the parties constituting Guarantor or the Other Guarantors. Each
of the parties constituting Guarantor hereby waives any requirement of joinder
of all or any other of the parties constituting Guarantor or all or any of the
Other Guarantors in any suit or proceeding to enforce the provisions of this
Guaranty or of the Other Guaranties. The liability hereunder of all parties
constituting Guarantor shall be joint and several.


ARTICLE II


EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR'S OBLIGATIONS


Guarantor hereby consents and agrees to each of the following, and agrees that,
subject to Section 1.1, Guarantor's obligations under this Guaranty shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and waives any common law, equitable, statutory or other rights
(including without limitation rights to notice) which Guarantor might otherwise
have as a result of or in connection with any of the following:

LIMITED RECOURSE GUARANTY – PAGE 3

--------------------------------------------------------------------------------



2.1    Modifications. Any renewal, extension, increase, modification, alteration
or rearrangement of all or any part of the Guaranteed Debt, Note, Loan
Documents, or other document, instrument, contract or understanding between
Borrower and Lender, or any other parties, pertaining to the Guaranteed Debt or
any failure of Administrative Agent to notify Guarantor of any such action.


2.2    Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to Borrower or any Guarantor.


2.3    Condition of Borrower or Guarantor. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of Borrower, Guarantor or any other party at any time liable for
the payment of all or part of the Guaranteed Debt; or any dissolution of
Borrower or Guarantor, or any sale, lease or transfer of any or all of the
assets of Borrower or Guarantor, or any changes in the shareholders, partners or
members of Borrower or Guarantor; or any reorganization of Borrower or
Guarantor.


2.4    Invalidity of Guaranteed Debt. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Debt, or any document or
agreement executed in connection with the Guaranteed Debt, for any reason
whatsoever, including without limitation the fact that (i) the Guaranteed Debt,
or any part thereof, exceeds the amount permitted by law, (ii) the act of
creating the Guaranteed Debt or any part thereof is ultra vires, (iii) the
officers or representatives executing the Note or the other Loan Documents or
otherwise creating the Guaranteed Debt acted in excess of their authority,
(iv) the Guaranteed Debt violates applicable usury laws, (v) the Borrower has
valid defenses, claims or offsets (whether at law, in equity or by agreement)
which render the Guaranteed Debt wholly or partially uncollectible from
Borrower, (vi) the creation, performance or repayment of the Guaranteed Debt (or
the execution, delivery and performance of any document or instrument
representing part of the Guaranteed Debt or executed in connection with the
Guaranteed Debt, or given to secure the repayment of the Guaranteed Debt) is
illegal, uncollectible or unenforceable, or (vii) the Note or any of the other
Loan Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantor shall remain liable hereon regardless
of whether Borrower or any other person be found not liable on the Guaranteed
Debt or any part thereof for any reason.


2.5    Release of Obligors. Any full or partial release of the liability of
Borrower on the Guaranteed Debt, or any part thereof, or of any co‑guarantors,
or any other person or entity now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Debt, or any part thereof, it
being recognized, acknowledged and agreed by Guarantor that Guarantor may be
required to pay the Guaranteed Debt in full without assistance or support of any
other party, and Guarantor has not been induced to enter into this Guaranty on
the basis of a contemplation, belief, understanding or agreement that other
parties will be liable to pay or perform the Guaranteed Debt, or that Lender
will look to other parties to pay or perform the Guaranteed Debt.


2.6    Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Debt.


2.7    Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Debt.


2.8    Care and Diligence. The failure of Administrative Agent or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including but not limited to any neglect,
delay, omission, failure or refusal of Administrative Agent (i) to take or
prosecute any action for the collection of any of the Guaranteed Debt, or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Debt.


2.9    Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Debt, or any part thereof,

LIMITED RECOURSE GUARANTY – PAGE 4

--------------------------------------------------------------------------------



shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by Guarantor that Guarantor is not entering into this Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Debt.


2.10    Offset. The Note, the Guaranteed Debt and the liabilities and
obligations of Guarantor to Lender hereunder, shall not be reduced, discharged
or released because of or by reason of any existing or future right of offset,
claim or defense of Borrower against Lender, or any other party, or against
payment of the Guaranteed Debt, whether such right of offset, claim or defense
arises in connection with the Guaranteed Debt (or the transactions creating the
Guaranteed Debt) or otherwise.


2.11    Merger. The reorganization, merger or consolidation of Borrower into or
with any other corporation or entity.


2.12    Preference. Any payment by Borrower to Administrative Agent is held to
constitute a preference under bankruptcy laws, or for any reason Administrative
Agent is required to refund such payment or pay such amount to Borrower or
someone else.


2.13    Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to the Loan Documents, the Guaranteed Debt, or the security
and collateral therefor, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guaranteed Debt pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guaranteed Debt when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Debt.


ARTICLE III


REPRESENTATIONS AND WARRANTIES


To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:
3.1    Benefit. Guarantor is an affiliate of Borrower, is the owner of a direct
or indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of the Loan to Borrower.


3.2    Familiarity and Reliance. Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrower and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Debt;
however, Guarantor is not relying on such financial condition or the collateral
as an inducement to enter into this Guaranty.


3.3    No Representation by Lender. Neither Lender nor any other party has made
any representation, warranty or statement to Guarantor in order to induce
Guarantor to execute this Guaranty.


3.4    Guarantor's Financial Condition. As of the date hereof, and after giving
effect to this Guaranty and the contingent obligation evidenced hereby,
Guarantor is, and will be, solvent, and has and will have assets which, fairly
valued, exceed its obligations, liabilities (including contingent liabilities,
to the extent the amount of such contingent liabilities exceeds the value of any
property securing the same) and debts, and has and will have property and assets
sufficient to satisfy and repay its obligations and liabilities.


3.5    Legality. The execution, delivery and performance by Guarantor of this
Guaranty and the consummation of the transactions contemplated hereunder do not,
and will not, contravene or conflict with any law, statute or regulation
whatsoever to which Guarantor is subject or constitute a default (or an event
which with notice or lapse of time or both would constitute a default) under, or
result in the breach of, any indenture, mortgage, deed of trust, charge, lien,
or any contract, agreement or other instrument to which Guarantor is a party or
which may be

LIMITED RECOURSE GUARANTY – PAGE 5

--------------------------------------------------------------------------------



applicable to Guarantor. This Guaranty is a legal and binding obligation of
Guarantor and is enforceable in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors' rights.


3.6    Financial Information. All of the financial information provided by
Guarantor to Administrative Agent is true and correct in all material respects.
Guarantor acknowledges that it will facilitate Borrower's provision of the
financial information required with respect to Guarantor pursuant to the Loan
Agreement. It is acknowledged that with regard to Guarantor, the financial
statements heretofore delivered to Administrative Agent are satisfactory as to
form. In addition, with respect to the right of Administrative Agent to require
audited financial statements of Guarantor, such rights shall be exercised by
Administrative Agent only upon the occurrence and during the continuation of an
Event of Default pursuant to the Loan Agreement.


3.7    Financial Representations and Covenants. Guarantor hereby represents and
warrants that during any period of time in which all or any portion of the Loan
remains outstanding, Guarantor's Net Worth shall not be less than the Net Worth
(Minimum), subject to the Financial Covenant Curative Rights (as set forth in
Section 5.22 of the Loan Agreement). Guarantor's compliance with the ongoing
financial covenants described in this Section 3.7 shall be verified pursuant to
the financial information required pursuant to the Loan Agreement and this
Guaranty and any other supplementary information that Administrative Agent may
reasonably require. As used in this Section 3.7, "Net Worth (Minimum)" means
$500,000,000.00, and "Net Worth" shall have the meaning of the term "net worth"
as used in accordance with GAAP, except (i) in computing Net Worth any
intangible assets (i.e. goodwill) shall be excluded, (ii) notes or obligations
receivable from Affiliates shall be given no value as assets, (iii) the other
notes or obligations receivable shall be properly valued based upon the
creditworthiness of the obligated party and any security for such obligation and
(iv) with assets being limited to only those assets calculated on an
unconsolidated and unrestricted basis.


3.8    Statements and Reports. Guarantor agrees to deliver to Administrative
Agent, during the term of the Loan and until the Loan has been fully paid and
satisfied, the following statements and reports:


(a)Annual, audited financial statements of Guarantor within one hundred twenty
(120) days after the end of each calendar year, prepared and certified to by an
independent certified public accountant acceptable to Administrative Agent;


(b)Quarterly, unaudited financial statements of Guarantor, within sixty (60)
days after the end of each calendar quarter, prepared on a modified cash basis
and otherwise in accordance with sound accounting principles consistently
applied and certified to by Guarantor;


(c)Simultaneously with the financial statements to be delivered to
Administrative Agent pursuant to Subsection (a) and (b) above, the Financial
Covenants Compliance Certificate dated as of the end of each such period
evidencing Guarantor's compliance with the financial covenants described in
Section 3.7 hereof; and


(d)Such other reports and statements as Administrative Agent may reasonably
require from time to time.


3.9    Survival. All representations and warranties made by Guarantor herein
shall survive the execution hereof.


ARTICLE IV


SUBORDINATION OF CERTAIN INDEBTEDNESS


4.1    Subordination of All Guarantor Claims. As used herein, the term
"Guarantor Claims" shall mean all debts and liabilities of Borrower to
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of Borrower thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at

LIMITED RECOURSE GUARANTY – PAGE 6

--------------------------------------------------------------------------------



their inception, have been, or may hereafter be created, or the manner in which
they have been or may hereafter be acquired by Guarantor. The Guarantor Claims
shall include without limitation all rights and claims of Guarantor against
Borrower (arising as a result of subrogation or otherwise) as a result of
Guarantor's payment of all or a portion of the Guaranteed Debt. Upon the
occurrence and during the continuance of an Event of Default (as defined in the
Loan Documents) Guarantor shall not receive or collect, directly or indirectly,
from Borrower or any other party any amount upon the Guarantor Claims.


4.2    Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor's relief, or other insolvency proceedings
involving Guarantor as debtor, Administrative Agent shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Guarantor hereby assigns such dividends and payments to Administrative Agent.
Should Administrative Agent receive, for application upon the Guaranteed Debt,
any such dividend or payment which is otherwise payable to Guarantor, and which,
as between Borrower and Guarantor, shall constitute a credit upon the Guarantor
Claims, then upon payment to Administrative Agent in full of the Guaranteed
Debt, Guarantor shall become subrogated to the rights of Administrative Agent to
the extent that such payments to Administrative Agent on the Guarantor Claims
have contributed toward the liquidation of the Guaranteed Debt, and such
subrogation shall be with respect to that proportion of the Guaranteed Debt
which would have been unpaid if Administrative Agent had not received dividends
or payments upon the Guarantor Claims.


4.3    Payments Held in Trust. In the event that, notwithstanding anything to
the contrary in this Guaranty, Guarantor should receive any funds, payment,
claim or distribution which is prohibited by this Guaranty, Guarantor agrees to
hold in trust for Administrative Agent an amount equal to the amount of all
funds, payments, claims or distributions so received, and agrees that it shall
have absolutely no dominion over the amount of such funds, payments, claims or
distributions so received except to pay them promptly to Administrative Agent,
and Guarantor covenants promptly to pay the same to Administrative Agent.


4.4    Liens Subordinate. Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower's assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower's assets securing payment of the Guaranteed Debt, regardless of
whether such encumbrances in favor of Guarantor or Lender presently exist or are
hereafter created or attach. Without the prior written consent of Administrative
Agent, Guarantor shall not (i) exercise or enforce any creditor's right it may
have against Borrower, or (ii) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor's relief or insolvency proceeding) to enforce
any liens, mortgages, deeds of trust, security interest, collateral rights,
judgments or other encumbrances on assets of Borrower held by Guarantor.


4.5    No Limitations. Nothing contained in this Guaranty shall affect or limit
the ability of Administrative Agent to enforce any of Administrative Agent's
rights or remedies with respect to any property encumbered by the Lien
Instrument or the other Loan Documents. Nothing contained in this Guaranty shall
affect or limit the rights of Administrative Agent to proceed against any other
person or entity, including Borrower, or any other party with respect to the
enforcement of any guarantees of payment, guarantees of performance and
completion, hazardous materials indemnifications or agreements or other similar
rights, including, without limitation, those indemnities contained in the
Environmental Indemnification.


ARTICLE V
MISCELLANEOUS


5.1    Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

LIMITED RECOURSE GUARANTY – PAGE 7

--------------------------------------------------------------------------------



5.2    Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
properly given if (i) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested; (ii) by delivering same
in person to the intended addressee; (iii) by delivery to an independent third
party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee; or
(iv) by facsimile (provided an identical notice is also sent simultaneously by
overnight courier or personal delivery as otherwise provided in this
Section 5.2. Any notice required or given hereunder shall be deemed received the
same Business Day if sent by hand delivery or facsimile, the next Business Day
if sent by overnight courier, or three (3) Business Days after posting if sent
by first class United States mail or certified mail, return receipt requested;
provided that, any notice received after 5:00 p.m. local time at the location of
delivery on any Business Day or received on any day that is not a Business Day
shall be deemed to have been received on the following Business Day. Either
party shall have the right to change its address for notice hereunder to any
other location within the continental United States by the giving of thirty (30)
days’ notice to the other party in the manner set forth herein. For purposes of
such notices, the addresses of the parties shall be as follows:


Administrative Agent:
Compass Bank
 
8080 North Central Expressway, Suite 310
 
Dallas, Texas 75206
 
Attention: Institutional Real Estate Lending Department
 
Facsimile: (214) 890-8668
 
 
Guarantor:
Brookfield DTLA Holdings LLC
 
c/o Brookfield Properties, Inc.
 
Brookfield Place
 
250 Vesey Street, 15th Floor
 
New York, New York 10281
 
Attention: Jason Kirschner
 
Facsimile: (646) 430-8556
 
 
With a copy to:
Brookfield DTLA Holdings LLC
 
c/o Brookfield Properties, Inc.
 
Brookfield Place
 
250 Vesey Street, 15th Floor
 
New York, New York 10281
 
Attention: General Counsel
 
Facsimile: (212) 417-7195
 
 
With a copy to:
Goodwin Proctor LLP
 
Exchange Place
 
53 State Street
 
Boston, Massachusetts 02109
 
Attention: Samuel Richardson, Esq.
 
Facsimile: (617) 227-8591



5.3    GOVERNING LAW. THIS GUARANTY IS EXECUTED AND DELIVERED AS AN INCIDENT TO
A LENDING TRANSACTION NEGOTIATED, CONSUMMATED, AND PERFORMABLE IN DALLAS COUNTY,
TEXAS, AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS. ANY ACTION OR PROCEEDING AGAINST GUARANTOR UNDER OR IN
CONNECTION WITH THIS GUARANTY MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT IN
DALLAS COUNTY, TEXAS. GUARANTOR HEREBY IRREVOCABLY (I) SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF SUCH COURTS, AND (II) WAIVES ANY OBJECTION IT MAY
NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT
IN SUCH COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED HEREIN. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF ADMINISTRATIVE

LIMITED RECOURSE GUARANTY – PAGE 8

--------------------------------------------------------------------------------



AGENT TO SERVE PROCESS IN ANY OTHER MATTER PERMITTED BY LAW OR SHALL LIMIT THE
RIGHT OF ADMINISTRATIVE AGENT TO BRING ANY ACTION OR PROCEEDING AGAINST
GUARANTOR OR WITH RESPECT TO ANY OF GUARANTOR'S PROPERTY IN COURTS IN OTHER
JURISDICTIONS. ANY ACTION OR PROCEEDING BY GUARANTOR AGAINST LENDER SHALL BE
BROUGHT ONLY IN A COURT LOCATED IN DALLAS COUNTY, TEXAS.


5.4    Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.


5.5    Amendments. This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.


5.6    Parties Bound; Assignment. This Guaranty shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, assigns
and legal representatives; provided, however, that Guarantor may not, without
the prior written consent of Lender, assign any of its rights, powers, duties or
obligations hereunder.


5.7    Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.


5.8    Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.


5.9    Counterparts. To facilitate execution, this Guaranty may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature or acknowledgment of, or on behalf of, each party, or that
the signature of all persons required to bind any party, or the acknowledgment
of such party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, and the respective
acknowledgments of, each of the parties hereto. Any signature or acknowledgment
page to any counterpart may be detached from such counterpart without impairing
the legal effect of the signatures or acknowledgments thereon and thereafter
attached to another counterpart identical thereto except having attached to it
additional signature or acknowledgment pages.


5.10    Rights and Remedies. If Guarantor becomes liable for any indebtedness
owing by Borrower to Lender, by endorsement or otherwise, other than under this
Guaranty, such liability shall not be in any manner impaired or affected hereby
and the rights of Administrative Agent hereunder shall be cumulative of any and
all other rights that Lender may ever have against Guarantor. The exercise by
Administrative Agent of any right or remedy hereunder or under any other
instrument, or at law or in equity, shall not preclude the concurrent or
subsequent exercise of any other right or remedy.


5.11    ENTIRETY. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR'S GUARANTY OF THE GUARANTEED DEBT
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A FINAL AND COMPLETE
EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF DEALING BETWEEN
GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY,
SUPPLEMENT OR MODIFY ANY TERM

LIMITED RECOURSE GUARANTY – PAGE 9

--------------------------------------------------------------------------------



OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND
LENDER.


5.12    WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, GUARANTOR AND LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF ANY OF THE GUARANTY
OR THE OTHER LOAN DOCUMENTS OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE
ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS GUARANTY OR THE OTHER LOAN
DOCUMENTS.


5.13    CALIFORNIA WAIVERS. In addition to, and not in lieu of, the waivers set
forth in this Guaranty, Guarantor represents, warrants, covenants and agrees as
follows:


(a)The obligations of Guarantor under this Guaranty shall be performed without
demand by Lender and shall be unconditional irrespective of the genuineness,
validity, regularity or enforceability of any of the Loan Documents, and without
regard to any other circumstance which might otherwise constitute a legal or
equitable discharge of a surety or a guarantor. Guarantor hereby waives any and
all benefits and defenses under California Civil Code Section 2810 and agrees
that by doing so Guarantor shall be liable even if Borrower had no liability at
the time of execution of the Loan Documents, or thereafter ceases to be liable.
Guarantor hereby waives any and all benefits and defenses under California Civil
Code Section 2809 and agrees that by doing so Guarantor's liability may be
larger in amount and more burdensome than that of Borrower. Guarantor hereby
waives the benefit of all principles or provisions of law, statutory or
otherwise, which are or might be in conflict with the terms of this Guaranty and
agrees that Guarantor's obligations shall not be affected by any circumstances,
whether or not referred to in this Guaranty, which might otherwise constitute a
legal or equitable discharge of a surety or a guarantor. Guarantor hereby waives
the benefits of any right of discharge under any and all statutes or other laws
relating to guarantors or sureties and any other rights of sureties and
guarantors thereunder. Without limiting the generality of the foregoing,
Guarantor hereby waives, to the fullest extent permitted by law, diligence in
collecting the Guaranteed Debt, presentment, demand for payment, protest, all
notices with respect to the Note, this Guaranty, or any other Loan Document
which may be required by statute, rule of law or otherwise to preserve Lender's
rights against Guarantor under this Guaranty, including, but not limited to,
notice of acceptance, notice of any amendment of the Loan Documents, notice of
the occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by Borrower of any obligation or indebtedness. Guarantor
also waives, to the fullest extent permitted by law, all rights to require
Lender to (a) proceed against Borrower or any other guarantor of Borrower's
payment or performance with respect to the Guaranteed Debt (an "Other
Guarantor"), (b) if Borrower or any Other Guarantor is a partnership, proceed
against any general partner of Borrower or the Other Guarantor, (c) proceed
against or exhaust any collateral held by Lender to secure the repayment of the
Guaranteed Debt, or (d) pursue any other remedy it may now or hereafter have
against Borrower or (if Borrower is a partnership) any general partner of
Borrower, including any and all benefits under California Civil Code
Sections 2845, 2849 and 2850.


(b)Guarantor understands that the exercise by Lender of certain rights and
remedies contained in the Lien Instrument(such as a nonjudicial foreclosure
sale) may affect or eliminate Guarantor's right of subrogation against Borrower
and that Guarantor may therefore incur a partially or totally nonreimbursable
liability under this Guaranty. Nevertheless, Guarantor hereby authorizes and
empowers Lender to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of Guarantor that the obligations under this Guaranty shall
be absolute, independent and unconditional under any and all circumstances.
Guarantor expressly waives any defense (which defense, if Guarantor had not
given this waiver, Guarantor might otherwise have) to a judgment against
Guarantor by reason of a nonjudicial foreclosure. Without limiting the
generality of the foregoing, Guarantor hereby expressly waives any and all
benefits under (i) California Code of Civil Procedure Section 580a (which
Section, if Guarantor had not given this waiver, would otherwise limit
Guarantor's liability after a nonjudicial foreclosure sale to the difference
between the obligations of Guarantor under this Guaranty and the fair market
value of the property or interests sold at

LIMITED RECOURSE GUARANTY – PAGE 10

--------------------------------------------------------------------------------



such nonjudicial foreclosure sale), (ii) California Code of Civil Procedure
Sections 580b and 580d (which Sections, if Guarantor had not given this waiver,
would otherwise limit Lender's right to recover a deficiency judgment with
respect to purchase money obligations and after a nonjudicial foreclosure sale,
respectively), and (iii) California Code of Civil Procedure Section 726 (which
Section, if Guarantor had not given this waiver, among other things, would
otherwise require Lender to exhaust all of its security before a personal
judgment could be obtained for a deficiency). Notwithstanding any foreclosure of
the lien of the Mortgage, whether by the exercise of the power of sale contained
in the Mortgage, by an action for judicial foreclosure or by Lender's acceptance
of a deed in lieu of foreclosure, Guarantor shall remain bound under this
Guaranty. In accordance with Section 2856 of the California Civil Code,
Guarantor waives all rights and defenses that Guarantor may have because
Borrower's obligations are secured by real property. This means, among other
things:


(i)    Lender may collect from Guarantor without first foreclosing on any real
or personal property collateral pledged by Borrower or others; and
(ii)    If Lender forecloses on any real property collateral pledged by Borrower
or others, then (i) the amount of the debt may be reduced only by the price for
which that collateral is sold at the foreclosure sale, even if the collateral is
worth more than the sale price and (ii) Lender may collect from Guarantor even
if Lender, by foreclosing on the real property collateral, has destroyed any
right Guarantor may have to collect from Borrower.
This is an unconditional and irrevocable waiver of any rights and defenses that
Guarantor may have because Borrower's obligations are secured by real property.
These rights and defenses include, but are not limited to, any rights or
defenses based upon California Code of Civil Procedure Sections 580a, 580b,
580d, or 726.
(c)    In accordance with Section 2856 of the California Civil Code, Guarantor
also waives any right or defense based upon an election of remedies by Lender,
even though such election (e.g., nonjudicial foreclosure with respect to any
collateral held by Lender to secure repayment of the Guaranteed Debt) destroys
or otherwise impairs the subrogation rights of Guarantor or the right of
Guarantor (after payment of the obligations guaranteed by Guarantor under this
Guaranty) to proceed against Borrower for reimbursement, or both, by operation
of Section 580d of the Code of Civil Procedure or otherwise.


(d)    In accordance with Section 2856 of the California Civil Code, Guarantor
waives any and all other rights and defenses available to Guarantor by reason of
Sections 2787 through 2855, inclusive, of the California Civil Code, including
any and all rights or defenses Guarantor may have by reason of protection
afforded to Borrower with respect to any of the obligations of Guarantor under
this Guaranty pursuant to the antideficiency or other laws of the State of
California limiting or discharging Borrower's obligations or indebtedness,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure. Similarly, Guarantor waives any and all rights and defenses available
to Guarantor under California Civil Code Sections 2899 and 3433.


(e)    Guarantor shall have no right of, and hereby waives any claim for,
subrogation, reimbursement, indemnification, and contribution against Borrower
and against any general partner, member or other constituent of Borrower, and
against any other person or any collateral or security for the Guaranteed Debt
(including without limitation any such rights pursuant to Sections 2847 and 2848
of the California Civil Code), until the Guaranteed Debt has been indefeasibly
paid and satisfied in full, all obligations owed to Lender under the Loan
Documents have been fully performed, and Lender has released, transferred or
disposed of all of its right, title and interest in such collateral or security,
and there has expired the maximum possible period thereafter during which any
payment made by Borrower or others to Lender with respect to the Guaranteed Debt
could be deemed a preference under any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law.


[Remainder of page intentionally left blank]



LIMITED RECOURSE GUARANTY – PAGE 11

--------------------------------------------------------------------------------



EXECUTED effective as of the day and year first above written.
 
GUARANTOR:
BROOKFIELD DTLA HOLDINGS LLC,
a Delaware limited liability company
By: /s/ G. MARK BROWN
Name: G. Mark Brown
Title: Global Chief Investment Officer
 
 
 
STATE OF NEW YORK
)
 
 
)
ss:
COUNTY OF NASSAU
)
 

On September 4, 2014, before me, Margaret Gordon, Notary Public, personally
appeared G. Mark Brown, who proved to me on the basis of satisfactory evidence
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or the entity upon behalf of
which the person acted, executed the instrument.
WITNESS my hand and official seal.
 
/s/ MARGARET GORDON
 
Notary Public



MARGARET GORDON
NOTARY PUBLIC-STATE OF NEW YORK
No. 01GO6104465
Qualified in Nassau County
My Commission Expires January 20, 2016





LIMITED RECOURSE GUARANTY – SIGNATURE PAGE